Title: Fryday 2 of July.
From: Adams, Abigail
To: 


       A fine wind and a pleasent day. Our sea sickness has left us in a great measure. Went all of us upon Deck to enjoy the fresh air, had our rooms cleaned out, begin to feel a little more reconciled to our confinement. Hemd a hankerchief upon Deck. Yesterday mor’g the Capt. sent an embassy to the Ladies representing the distressed state of our poor cow, who by the late Storm had been disabled from standing for several days and tho several attempts had been made to raise her, they had proved unsuccessfull, but as she was particularly devoted to the Ladies, he thought himself under obligation to consult them whether she should be put out of her misiry; or die a lingering Death. Col. Norton was charged with the message and deliverd it in form— upon which Sentance of Death was pronounced upon her; and she was accordingly consigned to a watery grave; but not without mourning for we feel her loss most essentially.—This Day fortnight I left my habitation! Dear Cottage how often do I look back to your peacefull Walls, and Breath a Sigh to your memory. Where is my next abode? No matter where: so that it only be, in the arms of my dearest, best of Friends. I hardly dare trust my immagination or anticipate the day. Cruel sleep how have you tormented me?
      